DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 02/22/2021 have been presented under AFCP 2.0 program for examination. In the amendments, claims 1, 4, 7 and 10 are amended to recite, “wherein the quantity M of time segments is determined based on a predetermined mapping relationship between the frequency domain offset and a first time segment quantity set associated with the quantity M of time segments” and new claims 13-20 are added, the scope of which has been changed by the newly amended features. 
It is noted that the amended features of claims 1, 4, 7 and 10 at least in part are still disclosed in the prior art of record, as set forth below. Moreover, since the amended features of claims 1, 4, 7 and 10 and new claims 13-20 would require further search and/or consideration because of the changed scope, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.

With regard to the objection to Specification, Applicant’s arguments filed 02/22/2021 (see page 11 of Remarks) have been fully considered in view of the amendments and are persuasive. However, the amendments will not be entered in view of the reasons set forth above.


With regard to the 103 rejections, Applicant’s arguments filed 02/22/2021 (see pages 12-18 of Remarks) have been fully considered in view of the amendments but they are moot at least because the arguments apply to the claim amendments that will NOT be entered.

On pages 12-18 of Remarks, Applicant argued: 
Kim, Sahlin and Tasi, whether taken alone or in combination fails to disclose 
receiving, by the UE, a second indication information sent by the base station, wherein the second indication information is used to indicate a frequency domain offset of a start location of the first subcarrier set in the frequency domain, and the frequency domain offset is a quantity of subcarrier spacings between the start location and a reference location; determining, by the UE, the start location of the first subcarrier set in the frequency domain based on the frequency domain offset; and determining, by the UE, the first time segment signal of the reference signal based on the start location of the first subcarrier set in the frequency domain, wherein the quantity M of time segments is determined based on a predetermined mapping relationship between the frequency domain offset and a first time segment quantity set associated with the quantity M of time segments, as recited in amended claim 1.
In response to Applicant’s arguments, Examiner respectfully disagrees.
Kim, Sahlin and Tasi in combination clearly teaches, “receiving, by the UE, a second indication information sent by the base station, wherein the second indication information is used to indicate a frequency domain offset of a start location of the first subcarrier set in the frequency domain, and the frequency domain offset is a quantity of subcarrier spacings between the start location and a reference location; determining, by the UE, the start location of the first subcarrier set in the frequency domain based on the frequency domain offset; and determining, by the UE, the first time segment signal of the reference signal based on the start location of the first subcarrier set in the frequency domain”, as indicated regarding claim 2 in the Final Rejection (see page 12-14).
wherein the quantity M of time segments is determined based on a predetermined mapping relationship between the frequency domain offset and a first time segment quantity set associated with the quantity M of time segments”,  Kim discloses, the quantity M of time segments is determined [FIG. 7; ¶0131-0133 and 0138, the number of shortened OFDM symbols (i.e., quantity M of time segments) including a time segment (RS) and a time segment (UCI) (see, PUCCH) is determined] (see, Kim US Prov. Application, FIG. 3-1; pages 5 and 8-9). 
Further, Tsai clearly teaches, the quantity M of time segments is determined based on a mapping relationship between the frequency domain offset and the quantity M of time segments [¶0151 and 0153; see annotated FIG. 6 of Final Rejection showing an example configuration of time varying frequency assignments where for a frequency offset 1, the number of time segments in k-th bTTI duration is “four” (i.e., mapping relationship between frequency domain offset and the quantity of time segments)] (see, Tsai US Prov. Application, FIG. 6; f0069 and 0071).
Therefore, Applicant’s the above arguments are moot.

On pages 16-17 of Remarks, Applicant argued:
Given that claims 3, and 9 contain some limitations that are similar to those limitations
set forth above, applicant respectfully submits that claims 3 and 9 are not obvious under 35 U.S.C. §103 over Kim Provisional in view of Sahlin and Tsai Provisional ...
 Given that claims 6, and 12 contain some limitations that are similar to those limitations
set forth above, applicant respectfully submits that claims 3 and 9 are not obvious under 35 U.S.C. §103 over Kim Provisional in view of Sahlin and Tsai Provisional.
In response to Applicant’s arguments, the Examiner respectfully disagrees.
Since independent claims are unpatenable over the prior art of record, as set forth above, patentability of other dependent claims should be determined based on the claimed 
Therefore, Applicant’s the above arguments are moot.

Although the cited references of record, taken alone or in combination teach, the claimed features presented in the amendments, as set forth above, Examiner has updated search even with limited time allotted with AFCP 2.0 program and found new prior art, Kim et al (US Publication No. 2014/019273), discloses a frame structure of an OFDM physical layer where for a certain time-frequency resource, the number of OFDM symbols can be mapped to a particular frequency domain offset [see, FIG. 1 and ¶0041-0044].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469